DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1, 3-6, 9, 10, 15, and 18 are pending.  Applicant elected these claims in the response filed on January 27, 2021.  The remaining claims have been cancelled.

Claim Objections
Claims 15 and 18 recite a sheet manufacturing apparatus comprising the vaporization type humidification unit according to claim 6 (emphasis added).  However, claim 1, not claim 6, is directed to a vaporization type humidification unit.  Claim 6 is directed to a control method of a vaporization type humidification unit.  Appropriate correction is requested.

Double Patenting
Applicant is advised that should claim 15 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In other words, claims 15 and 18 are duplicates of one another.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over
Ebine (JP 2005-24176) in view of Eguchi (EP 2918927).
JP 2005-24176 and an English language machine translation thereof have been provided by Applicant.
Claims 1 and 6: Ebine discloses a vaporization type humidification unit (1) and a control method for the humidification unit.  The humidification unit comprises a vaporization unit (1) that evaporates moisture (from water tank 3), a blower (5) that sucks a humidification air humidified by the vaporization unit, a humidity measurement unit (9) installed on a discharging side of the blower, and a control unit (8) that controls an air flow rate discharged from the blower (via control of motor 6) based on the humidity measured by the humidity measurement unit. See abstract, Figure 1, and particularly paragraph [0020] of the translation.
Ebine does not disclose a transport tube that is connected to the aforementioned blower (from here on referred to as the "first blower") through which the air discharged from the first 
Eguchi discloses a humidity control and ventilation device that provides air to a target space having a constant humidity at constant a rate of airflow. The humidity control and ventilation device (10) includes an air supply fan (26) which supplies outside air into the target space (S), an exhaust fan (25) which exhausts air from the target space, a humidity controller (50) configured to control the humidity of the air in the target space (S), and an airflow rate controller (101) configured to execute constant airflow rate control to bring the airflow rates of the air supply fan (26) and the exhaust fan (25) to target airflow rates in response to the measured humidity.  In constant airflow rate control, the rotation speed of the air supply fan (26) and the rotation speed of the exhaust fan (25) are adjusted so that the airflow rate to the target space (S) is constant and so that the humidity is constant.  
The prior art to Ebine and Eguchi are analogous as pertaining to humidity control of a space using at least one blower, a humidity measurement of the space, and a control unit that controls the air flow rate of the blower based on the measured humidity.  In the control method of Ebine, the air flow rate is adjusted, hence is not constant, when the humidity changes.  The control method of Eguchi overcomes the shortcoming of Ebine by using two blowers and a control unit that controls the air flow rates of the two blowers based on a humidity measurement of the space, such that both the humidity and the combined airflow rate to the space is constant.  
Claims 4 and 5:  As stated above, the airflow rate controller (101) of Eguchi is configured to execute constant airflow rate control in response to the measured humidity.  In constant airflow rate control, the rotation speed of the air supply fan (26) and the rotation speed of the exhaust fan (25) are adjusted so that the combined airflow rate to the target space (S) is constant and so that the humidity is constant.  When the rotation speed of the air supply fan is increased, the rotation speed of the exhaust fan (and hence the intake flow rate) is decreased, and when the rotation speed of the air supply fan is decreased, the rotation speed of the exhaust fan is increased.

2.	Claims 3, 9, 10, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebine (JP 2005-24176) in view of Eguchi (EP 2918927) as applied to claims 1 and 6 above, and further view of Applicant's admission of prior art and Mikoshiba (US 2019/0193296).
The applied reference to Mikoshiba has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under           35 U.S.C. 102(a)(2). 

The vaporization type humidification unit of Ebine modified according to Eguchi is described above.  Regarding claims 9, 10, 15, and 18, neither Ebine nor Eguchi discloses a sheet manufacturing apparatus comprising the humidification unit.  However, in the instant specification, paragraph [0004], Applicant admits the use of the humidification unit of Ebine in a sheet manufacturing apparatus (dry type waste paper recycling machine; finished sheet).  Furthermore, Mikoshiba is cited here to exemplify that it is known in the art to provide a sheet manufacturing apparatus (100) with a vaporization type humidification unit (206, 208) for humidifying raw material, see Figure 1 and see paragraphs [0063] and [0064]. Accordingly, it would be obvious to one skilled in the art before the effective filing date of the invention to incorporate the humidification unit of Ebine in view of Eguchi in a sheet manufacturing apparatus such as disclosed by Mikoshiba, with a reasonable expectation of success of providing air with a constant humidity at a constant airflow rate to raw material waste paper.  Also, regarding claim 3, Mikoshiba teaches that the humidification unit may include a humidification filter, see paragraph [0064].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748